Fourth Court of Appeals
                                San Antonio, Texas
                                      JUDGMENT
                                   No. 04-12-00768-CR

                                  Anthony GONZALES,
                                       Appellants

                                             v.

                                   The STATE of Texas,
                                        Appellees

                  From the 81st Judicial District Court, Frio County, Texas
                            Trial Court No. 11-05-00079-CRF
                        Honorable Donna S. Rayes, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED March 12, 2014.


                                              _____________________________
                                              Marialyn Barnard, Justice